Citation Nr: 0933972	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO. 03-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder, to include an anxiety disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1956 through 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. 


FINDINGS OF FACT

There is no competent medical evidence in the record of 
psychiatric treatment prior to 1974, nearly twenty years post 
service, and the diagnosed schizophrenia is not shown to be 
related to service.


CONCLUSION OF LAW

The criteria for service connection for a chronic psychiatric 
disorder, to include an anxiety disorder, are not met. 38 
U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for a 
psychiatric disorder. To establish service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in- service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. See Pond v. West, 12 Vet. App. 341, 346 (1999); 38 
U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a). For certain chronic diseases, including 
psychoses, the law provides a presumption of service 
connection if the disease becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (2008).

The Veteran contends that his current mental disorder is 
related to his active service. The Board does not dispute the 
fact that the Veteran does have a current mental disorder. 
There are recent outpatient psychiatric treatment records 
within the claims folder, and the January 2006 VA examiner 
diagnosed the Veteran with "schizophrenia, chronic, 
undifferentiated type." Thus, the Veteran does have a current 
psychiatric disorder. The question is whether the Veteran's 
schizophrenia is causally connected to his active service, or 
whether it may be presumed to be.

Unfortunately, the Veteran's service treatment records are 
not available for review in association with this decision. 
VA was notified that the Veteran's service records are fire-
related. See December 2001 and September 2006 response from 
the National Personnel Records Center. Because the Veteran's 
service treatment records were apparently destroyed in the 
1973 National Personnel Record Center fire in St. Louis, 
Missouri, VA has a heightened duty to consider the 
applicability of the benefit of the doubt, to assist the 
Veteran in developing the claim, and to evaluate and discuss 
the evidence favorable to the Veteran. See O'Hare v. 
Derwinski, 
1 Vet. App. 365 (1991). The only service record available is 
a copy of the Veteran's DD Form 214, which shows that he was 
medically discharged from service after serving just over 
five months. The condition for which he was medically 
discharged is not noted, and the Board will not presume that 
the claimed disability preexisted service.

The first suggestion that the Veteran has a mental disorder 
related to his active service is associated with his May 1975 
claim.  This material included a copy of a July 1974 
treatment note indicating the Veteran's inability to sleep 
for the prior three months, but does not indicate that any of 
his problems were of a long standing duration or related to 
his period of service. VA certificate from his attending 
physician show treatment between May 1974 and June 1975; 
however this document does not reference the Veteran's 
service.  Board notes that this is nearly twenty years after 
his September 1956 discharge from service. Because the 
disorder was not diagnosed within one year after service, 
this evidence does not provide a basis upon which to find 
that presumptive service connection is warranted. There is no 
competent medical evidence of record that the Veteran had 
psychosis within one year of his discharge from service.

January 2001 and February 2002 statements from a childhood 
friends of the Veteran indicate a noticed adverse change in 
the Veteran's behavior since he was in the service. There 
are, however, no particulars described in the statements. A 
fellow service member submitted a statement in May 2002, 
which noted that the Veteran was showing signs of an 
"emotional disorder" during service. There were no 
particulars described, and no indication that the Veteran 
sought treatment at that time.  For this reason as well as 
the complete lack of treatment for many years after service, 
the Board finds these notes to be of no probative value.

In May 2002, a private psychiatrist, Dr. Z., submitted a note 
indicating that he treated the Veteran from 1972 through his 
retirement in 1990. In February and June 2005, VA requested 
records from Dr. Z, but received no response. As such, there 
is no clinical evidence of a treatment for the claimed 
disability by Dr. Z. The Veteran also saw a Dr. Z-A, who also 
submitted a statement confirming treatment in May 2002, 
February 2003, and May 2003, but Dr. Z-A's records were also 
unobtainable. The May 2003 statement suggests that "the most 
probable stress that precipitated [the Veteran's] condition 
was the experiences during his Military Training."  The 
doctor made no suggestion of the basis of his opinion. 
Without an explanation as to why he feels such a causal 
connection exists, there is little probative value given to 
this statement.

The only other medical outpatient treatment is in VA 
facilities. The initial visit to the VA outpatient clinic was 
in January 2004. At that time, the Veteran reported 
outpatient treatment with private doctors for the prior 
twenty years. There is no suggestion at all that this 
treatment was for a disability that initially manifested at 
any time in close proximity to the Veteran's short period of 
active duty.

In January 2006, the Veteran was afforded a VA mental 
disorders examination. The examiner stated that he reviewed 
the claims folder, but he inaccurately reported the Veteran's 
dates of service. He went on to, after examining the Veteran, 
diagnose schizophrenia, and stated that he presumed that he 
was medically discharged from service due to his 
schizophrenia. A review of the claims folder reveals no basis 
for this assumption. The January 2006 VA examination report 
is inaccurate when viewed in connection with the actual 
evidence of record and is of no probative value.

Following the Board's July 2006 remand, the Veteran was 
afforded a new VA medical opinion with regard to this claim. 
The 2006 examiner accurately reported the Veteran's history 
based upon a review of the evidence of record. The examiner 
summarized the history, as well as the reports from the 
private physicians, described above. Based upon this accurate 
report of the Veteran's history, the July 2006 examiner 
opined that it is not likely that the Veteran's diagnosed 
mental disorder is related to his military service. The basis 
for this opinion was that "there is no evidence of any 
psychiatric condition reported, diagnosed or treated during 
military service or in the years that followed his discharge 
until the first evidence of 1974, 19 years after his 
discharge. There is also no concrete, or solid medical 
evidence that this Veteran had a psychiatric disorder 
preexisting military service."  The examiner also noted that 
no opinion related to aggravation is appropriate in this 
case, and without a reported symptom in nearly twenty years 
following discharge, there is no basis upon which to find 
that the disorder initially manifested during service and 
continued since. The record is simply devoid of evidence of 
an in-service incurrence of any psychiatric disorder. Because 
the evidence is lacking in an element of 38 C.F.R. § 
3.303(a), and was not demonstrated until many years after 
service, service connection is not warranted. Given the 
foregoing, the benefit of the doubt rule is inapplicable. 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating his claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide. 38 C.F.R. § 
3.159(b)(1). This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the August 2002, May 2004, and August 2006 letters to 
the Veteran satisfy the requirements of 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); and Dingess. Any defect with 
respect to the timing of the notice requirement was harmless 
error. The Veteran was furnished content-complying notice and 
proper subsequent VA process, thus curing any error in the 
timing. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d) (2008). Here, the 
Veteran's statements, and his available post-service 
outpatient treatment records have been associated with the 
claims folder. He was also afforded a VA examination, and the 
January 2006 report, and January 2009 addendum are of record. 

The Veteran's service treatment records are fire related and 
several attempts to obtain alternative source of information 
were requested, to no avail. The 2001, 2006, and 2008 
attempts to obtain information are within the claims folder. 
Also, the Veteran's records from the Social Security 
Administration are not within the claims folder, as they have 
been destroyed. See May 2008 response from SSA.

The Veteran requested, but then withdrew his request to 
appear before the Board for a hearing, so no current hearing 
transcript is of record. See November 2003 Veteran statement. 

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.


ORDER

Entitlement to service connection for a chronic psychiatric 
disorder, to include an anxiety disorder, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


